DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  line 13, the limitation “1800K or lower” needs to be changed to “3000K or lower”, which previously recited in the original claim 1, because it seems that this is caused by typo.  Appropriate correction is required.
For the examination purpose, it is assumed as “3000K or lower” but not “1800K or lower”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
● Claim 1 (and dependent claims 2-9 and 13-14 dependent thereon), the limitation “5000K or higher” at line 12 and the limitation “1800K or lower” at line 13 are unclear because the metes and bounds of the claimed limitation cannot 
● Claim 2, the limitations “6000K or higher” and “2700K or lower” are unclear because of the same reasons above.
● Claim 3, the limitation “6500K or higher” is unclear because of the same reasons above.
● Claim 4, the limitations “10000K or higher” and “1800K or lower” are unclear because of the same reasons above.
● Claim 15 (and dependent claims 16-20 dependent thereon), the limitation “5000K or higher” at line 13 and the limitation “3000K or lower” at line 14 are unclear because the metes and bounds of the claimed limitation cannot be determined.  For example, the claimed “higher” can be any arbitrary temperature (including infinity) and the claimed “lower” can be any arbitrary temperature (including zero) because they are not limited by a certain range or value.  
● Claim 16, the limitations “6500K or higher” and “2700K or lower” are unclear because of the same reasons above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-9, 13-14, 15-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamakawa et al (US 2018/0139817).
Regarding claim 1, Yamakawa (Figs. 3 and 27) discloses a light emitting device, comprising: at least one first light emitting unit 24 including a light emitting diode chip 26 ([0231]) and a first wavelength converter 27 (i.e., phosphor, [0163]); at least one second light emitting unit 24 including a light emitting diode chip 26 and a second wavelength converter 27; and at least one third light emitting unit 24 including a light emitting diode chip 26 and a third wavelength converter 27, wherein color coordinates of the first light emitting unit 24 (corresponding to X3 or X4 labeled in Fig. 3), the second light emitting unit (corresponding to X1 or X6 labeled in Fig. 3), and the third light emitting unit (corresponding to X2 or X5 labeled in Fig. 3) define a triangular region in a CIE-1931 coordinate system, the triangular region including at least a portion of the Plankian locus, and wherein a maximum color temperature of the Plankian locus included in the triangular region is 5000K or higher (i.e., 6500K, see X3, X4 in Fig. 3 and “TABLE 1-2” on page 15), and a minimum color temperature of the Plankian locus included in the triangular region is 3000K or lower (i.e., 2000K, also see X1, X6 in Fig. 3 and “TABLE 1-2” on page 15), and wherein color temperatures of the Plankian locus between the maximum and minimum color temperatures are all included in the triangular region (see annotations of triangular regions corresponding to a first set of X1, X2, X3 (+0.005UV) and a second set of X4, X5, X6 (-0.01UV) in Fig. 3 reproduced below).

[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    508
    631
    media_image1.png
    Greyscale


	Regarding claims 2-3, 5, 7-9 and 13-14, Yamakawa (Figs. 3 and 27) further discloses: the maximum color temperature is 6000K or higher (i.e., 6500K, see X3 or X4 in Fig. 3 and “TABLE 1-2” on page 15), and the minimum color temperature is 2700K or lower (i.e., 2000K, see X1 or X6 in Fig. 3 and “TABLE 1-2” on page 15) ; a color coordinate X1 or X6 of the second light emitting unit  is located above the Plankian locus on the CIE-1931 coordinate system; a color coordinate X3 or X4 of the first light emitting unit is closer to a color temperature 5000K than those of the second and third light emitting units; and a color coordinate X2 or X5 of the third light emitting unit is 
Regarding claim 15, Yamakawa (Figs. 3 and 27) discloses a lighting apparatus comprising a light emitting device, comprising: at least one first light emitting unit 24 including a light emitting diode chip 26 ([0231]) and a first wavelength converter 27 (i.e., phosphor, [0163]); at least one second light emitting unit 24 including a light emitting diode chip 26 and a second wavelength converter 27; and at least one third light emitting unit 24 including a light emitting diode chip 26 and a third wavelength converter 27, wherein color coordinates of the first light emitting unit 24 (corresponding to X3 or X4 labeled in Fig. 3), the second light emitting unit 24 (corresponding to X1 or X6 labeled in Fig. 3), and the third light emitting unit 24 (corresponding to X2 or X5 labeled in Fig. 3) define a triangular region in a CIE-1931 coordinate system, the triangular 
Regarding claims 16-17 and 19-20, Yamakawa (Figs. 3 and 27) further discloses: the maximum color temperature is 6000K or higher (i.e., 6500K, see X3 or X4 in Fig. 3 and “TABLE 1-2” on page 15), and the minimum color temperature is 2700K or lower (i.e., 2000K, see X1 or X6 in Fig. 3 and “TABLE 1-2” on page 15) ; a base 23, wherein the first light emitting units, the second light emitting units, and the third light emitting units are regularly disposed on the base 23; at least one fourth light emitting unit 24 including an ultraviolet or violet light emitting diode chip and a fourth wavelength converter 26, wherein a color coordinate X5 (Fig. 3) of the fourth light emitting unit is disposed near the color coordinate X2 of the third light emitting unit; and the color coordinate X2 of the third light emitting unit is located above the Plankian locus on the CIE-1931 coordinate system; and the color coordinate X5 of the fourth light emitting unit is located below the Plankian locus 5 on the CIE-1931 coordinate system.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al (US 2018/0139817).
Regarding claim 4, Yamakawa discloses the maximum color temperature is 6500K and the minimum color temperature is 2000K, but does not disclose the maximum color temperature is 10000K and the minimum color temperature is 1800K or lower.
However, Yamakawa discloses that the maximum and minimum color temperatures can be controlled by controlling the value of electric current applied to each light source and the mixture intensity ratio of respective light sources ([0164] and [0128]).  Accordingly, it would have been obvious to produce the light emitting device of Yamakawa to have the maximum and minimum color temperatures as claimed because such maximum and minimum color temperatures can be controlled by controlling the value of electric current applied to each light source and the mixture intensity ratio of respective light sources.
Regarding claims 6 and 18, Yamakawa does not disclose the first to third light emitting units are configured to be operated by dimming.
.
Claims 1-4, 6-9, 13-14 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harbers et al (US 2012/0300452).
Regarding claims 1 and 15, Harbers (Figs. 18-20) discloses a lighting apparatus comprising a light emitting device, comprising: at least one first light emitting unit including a light emitting diode chip 102A (i.e., UV light, [0033]) and a first wavelength converter 191; at least one second light emitting unit including a light emitting diode chip 102C and a second wavelength converter 192; and at least one third light emitting unit including a light emitting diode chip 102D and a third wavelength converter 192, wherein color coordinates of the first light emitting unit, the second light emitting unit, and the third light emitting unit define a triangular region in a CIE-1931 coordinate system (Fig. 20), the triangular region including at least a portion of the Plankian locus, and wherein a maximum color temperature 231 of the Plankian locus included in the triangular region is “less than 5000K” (Fig. 20 and [0082], “Fig. 20 illustrates… Δxy of 0.010 in the CIE 1931 xy diagram from a target color point of less than 5,000 Kelvin on the Plankian locus”), and a minimum color temperature 232 of the Plankian locus included in the triangular region is 3000K or lower (Fig. 20 and [0082]), and wherein color temperatures of the Plankian locus between the maximum and minimum color temperatures are all included in the triangular region. 

However, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corporation of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  It appears that these changes produce no functional differences and therefore would have been obvious. 
Regarding claims 2-4 and 16, Harbers further discloses that the maximum color temperature can be adjusted to 6500K or higher (i.e., 7,500K, [0079]) and the minimum color temperature is 2700K or lower (Fig. 20 and [0080]) by controlling the value of electric current applied to each light source and the mixture intensity ratio of respective light sources ([0080]).
Regarding claims 7-9 and 17, Harbers (Figs. 18-20) further discloses: each of the at least one first light emitting unit, the at least one second light emitting unit, and the at least one third light emitting unit is provided in plural; a base (not labeled, see Fig. 19), wherein the first light emitting units, the second light emitting units, and the third light emitting units are regularly disposed on the base; and the first light emitting units, the second light emitting units, and the third light emitting units are disposed in one row or in a matrix (Fig. 17).
Regarding claims 6 and 18, Harbers does not disclose the first to third light emitting units are configured to be operated by dimming.

Regarding claims 13-14 and 19-20, Harbers (Figs. 18-20) further discloses: at least one fourth light emitting unit including an ultraviolet or violet light emitting diode chip (corresponding to one of the chips in zone 1 of Fig. 18) and a fourth wavelength converter 191 (see 191 in zone 1 of Fig. 18), wherein a color coordinate 232 (i.e., zone 1, [0082]) of the fourth light emitting unit is disposed near the color coordinate 233 of the third light emitting unit; and the color coordinate 233 of the third light emitting unit is located above the Plankian locus on the CIE-1931 coordinate system; and the color coordinate 232 of the fourth light emitting unit is located below the Plankian locus on the CIE-1931 coordinate system. 
Response to Arguments
Applicant's arguments filed 07/23/2021 have been fully considered but they are not persuasive.
Rejection under Yamakawa
Applicant (pages 7-9 of remark) argues that Fig. 3 of Yamakawa does not teach or suggest “color temperatures of the Plankian locus between the maximum and minimum color temperatures are all included in the triangular region” as recited in claims 1 and 15.

Rejection under Harbers et al
 Applicant (pages 10-12 of remark) argues that Harbers does not teach or suggest “a maximum color temperature of the Plankian locus included in the triangular region is 5000K or higher” as recited in claims 1 and 15 because Fig. 20 of Harbers shows a maximum color temperature of the Plankian locus included in the triangular region is about 3000K.
This argument is not persuasive because Fig. 20 shows a maximum color temperature of the Plankian locus included in the triangular region is more than 3000K and Harbers also states in paragraph [0082] that: “When a current is supplied to LEDs in zone 3, light 141 emitted from LED based illumination device 100 has a color point 231 illustrated in Fig. 20.  Light emitted from LED based illumination device 100 has a color point within a degree of departure Δxy of 0.010 in the CIE 1931 xy diagram from a target color point of less than 5,000 Kelvin on the Plankian locus”.  Therefore, the suggestion of having the maximum color temperature of the Plankian locus included in the triangular region being “less than 5,000 Kelvin” is close to “5000K” as claimed that one skilled in the art would have expected them to have the same properties.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/PHAT X CAO/           Primary Examiner, Art Unit 2817